  Case 3:20-cv-00916-HEH Document 25 Filed 02/23/21 Page 1 of 2 PageID# 196




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                      (Richmond Division)
__________________________________________
                                                  |
GILBERTO ROSALES, et al., on behalf of            |
themselves and others similarly situated          |
                                                  |
              Plaintiffs                          |
                                                  |
       v.                                         |       Case No. 3:20-cv-00916-HEH
                                                  |       Hon. Henry E. Hudson
CAPITAL INTERIOR CONTRACTORS, et al.              |
                                                  |
              Defendants                          |
__________________________________________|

                                 NOTICE OF APPEARANCE

To the Clerk and All Parties of Record:

         Please enter the appearance of Matthew E. Feinberg, Esq. (Va. Bar No. 93283) and

PilieroMazza PLLC as counsel of record for Defendant, RDIC, Incorporated, in the above-

entitled action.


                                             Respectfully submitted,

                                             RDIC INCORPORATED

Dated: February 23, 2021      By Counsel:    /s/ Matthew E. Feinberg
                                             Matthew E. Feinberg, Esq. (Va. Bar No. 93283)
                                             PILIEROMAZZA PLLC
                                             888 17th Street, N.W., 11th Floor
                                             Washington, DC 20006
                                             Ph: (202) 857-1000
                                             Fx: (202) 857-0200
                                             mfeinberg@pilieromazza.com




{00103610 }                                     1
  Case 3:20-cv-00916-HEH Document 25 Filed 02/23/21 Page 2 of 2 PageID# 197




                                  CERTIFICATE OF SERVICE

         I, Matthew E. Feinberg, hereby certify that on this 23rd day of February 2021, a true copy

of the foregoing document was served on each party appearing pro se and on the attorney of

record for each other party separately appearing by delivering a copy of the same, via the United

States District Court’s online case filing system, CM/ECF, to:


Matthew Bryce Kaplan, Esq.
The Kaplan Firm
1100 N. Glebe Road, Suite 1010
Arlington, VA 22201

Rachel Emily Nadas, Esq.
Handley Farah & Anderson PLLC
777 6th Street, N.W., 11th Floor
Washington, DC 20001

Nathan Lyle Story, Esq.
Hirschler Fleischer PC
2100 E. Cary Street
Richmond, VA 23223

                                              /s/ Matthew E. Feinberg
                                              Matthew E. Feinberg, Esq. (Va. Bar No. 93283)
                                              PILIEROMAZZA PLLC
                                              888 17th Street, N.W., 11th Floor
                                              Washington, DC 20006
                                              Ph: (202) 857-1000
                                              Fx: (202) 857-0200
                                              mfeinberg@pilieromazza.com




{00103610 }                                      2
